Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This is in response to applicant's amendment which was filed on 6/10/2022 has been entered. Claims 25, 27, 33, and 40 have been amended. Claims 1-24, 41, and 44 have been cancelled. Claims 45-46 has been added. Claims 25-40,42-43,45-46 are still pending in this application, with claims 25, and 45-46 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 29-32, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling (US 2014/0053651) in view of Harrington (US 2016/0037245).

Regarding claim 25, Besling teaches An apparatus comprising a microphone arrangement, the microphone arrangement comprising: a microphone membrane configured to sense sound signals (Besling figure 10 and ¶0065, MEMS Microphone. It is inherent that a microphone senses sound); and a sensing arrangement (Besling figure 10 and ¶0065, MEMS Pressure Sensor) positioned within the microphone arrangement (Besling figures 10-11, the whole apparatus 1000,1100 including housing and substrate 1005 can be considered a microphone arrangement with the BRI because it is an arrangement that contains a microphone. And since the MEMS pressure sensor is arranged on the substrate 1005, it is considered to be arranged in a microphone arrangement)  and comprising two dimensional material (Besling ¶0063, “graphene membrane,” note that a membrane is a two dimensional component and itself can be considered a two-dimensional material)  configured to sense a parameter (Besling figure 10 and ¶0065, MEMS Pressure Sensor and ¶0002, “pressure measurement”); wherein the microphone membrane is further configured to transduce a sound signal into an audio output signal based on sensed sound signals (Besling figure 10 and ¶0065, MEMS Microphone, output of the microphone) and the sensing arrangement is further configured to transduce the parameter into an electrical output signal (Besling figure 10 and ¶0065, MEMS Pressure Sensor, output of the pressure sensor), however does not clearly show the microphone arrangement and wherein the microphone membrane is further configured to transduce a sound signal into an audio output signal based on sensed sound signals.

Harrington teaches a microphone arrangement comprising a microphone membrane and a sensing arrangement (Harrington figure 1, system 100 including substrate 108 and cover 112 is considered the microphone arrangement, which comprises a microphone membrane in MEMS 102) and wherein the microphone membrane is further configured to transduce a sound signal into an audio output signal based on sensed sound signals (Harrington figure 1, MEMS 102 and ¶0024).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Harrington to improve the known microphone of Besling to achieve the predictable result of having a multi-purpose sensor that may further extend the operating range of the device (Harrington ¶0014).

Regarding claim 27, Besling in view of Harrington teaches wherein the microphone arrangement further comprises the microphone membrane configured to transduce the sound signal and wherein the two dimensional material of the sensing arrangement comprises a second membrane (Besling figure 10 and ¶0065, membranes 1020 and 1040).

Regarding claim 29, Besling in view of Harrington teaches wherein the apparatus further comprises a first output configured to provide the audio output signal (Besling figure 10 and ¶0065, MEMS Microphone) and a second output configured to provide the electrical output signal (Besling figure 10 and ¶0065, MEMS Pressure Sensor, output of the pressure sensor).

Regarding claim 30, Besling in view of Harrington teaches wherein the apparatus is configured to provide one of: the audio output signal independently of the electrical output signal (Besling figure 10, each sensor produces different signals); and the audio output signal and the electrical output signal are provided at the same time or substantially the same time.

Regarding claim 31, Besling in view of Harrington teaches wherein the audio output signal provides an indication of a change in capacitance between the microphone membrane (see pertinent art Rajaraman ¶0028) and a conductive plate of the apparatus and the electrical output signal provides an indication of a change in conductivity of the two dimensional material in response to an incident parameter (Besling ¶0003).

Regarding claim 32, Besling in view of Harrington teaches one of: a first terminal configured to provide the audio output signal and a second terminal configured to provide the electrical output signal (Besling figure 10, each sensor produces different signals); and a terminal configured to provide both the audio output signal and the electrical output signal.

Regarding claim 36, Besling in view of Harrington teaches wherein the two dimensional material comprises a conductive material (Besling ¶0063, “graphene membrane”).

Regarding claim 37, Besling in view of Harrington teaches wherein the two dimensional material comprises at least one of: graphene (Besling ¶0063, “graphene membrane”), graphene oxide, reduced graphene oxide, functionalized graphene, molybdenum disulphide, tungsten disulphide, or boron nitride.

Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling (US 2014/0053651) in view of Harrington (US 2016/0037245) in further view of Dehe (US 2014/0270271).

Regarding claim 26, Besling in view of Harrington does not explicitly teach wherein the two dimensional material of the sensing arrangement comprises a part of the microphone membrane.

Dehe teaches wherein the two dimensional material (Dehe figure 5 and ¶0049, “graphene membrane 120”) of the sensing arrangement comprises a part of the microphone membrane (Dehe figure 5 and ¶0050-0051, multi-membrane microphone).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Dehe to improve the known device of Besling in view of Harrington to achieve the predictable result of improved microphone sensitivity (Dehe ¶0036).

Regarding claim 28, Besling in view of Harrington in further view of Dehe teaches wherein the microphone arrangement further comprises a back plate and the two dimensional material of the sensing arrangement comprises a part of the back plate (Dehe figures 4-5, ¶0051, “double back plate multi-membrane microphone”).

Claims 33-34, 38-40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besling (US 2014/0053651) in view of Harrington (US 2016/0037245) in further view of Rajaraman (US 20170217765).

Regarding claim 33, Besling in view of Harrington does not explicitly teach at least one of: an input configured to enable a bias voltage to be provided to the microphone membrane; and an input configured to enable an alternating current signal to the two dimensional material.

Rajaraman teaches at least one of: an input configured to enable a bias voltage to be provided to the microphone membrane (Rajaraman ¶0026 “bias circuit for interfacing MEMS transducer 102”); and an input configured to enable an alternating current signal to be provided to the two dimensional material.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Rajaraman to improve the known microphone of Besling in view of Harrington to achieve the predictable result of reducing humidity in a transducer (Rajaraman ¶0042)

Regarding claim 34, Besling in view of Harrington in further view of Rajaraman teaches at least one of: a gate electrode coupled to the layer of two dimensional material where the gate electrode is configured to be driven by the bias voltage, in an instance the input is configured to provide the bias voltage (Rajaraman ¶0022, “the spacing between the first electrode and the second electrode is filled with a gas sensitive dielectric material”); and the frequency of the alternating current signal is above audible frequency range in an instance the input is configured to provide the alternating current signal.

Regarding claim 38, Besling in view of Harrington in further view of Rajaraman teaches wherein the parameter comprises at least one of; temperature (Besling ¶0057), humidity (Rajaraman ¶0023, humidity sensor), light, or analytes.

Regarding claim 39, Besling in view of Harrington in further view of Rajaraman teaches electronic circuitry configured to process the audio output signal and the electrical output signal (Rajaraman figure 1 and ¶0066-0067).

Regarding claim 40, Besling in view of Harrington in further view of Rajaraman teaches wherein the electronic circuitry is one of: provided within the microphone arrangement (Rajaraman figure 1 and ¶0026, “same semiconductor die as MEMS transducer 102”); or provided outside of the microphone arrangement.

Regarding claim 42, Besling in view of Harrington in further view of Rajaraman teaches a plurality of apparatus and one or more electronic circuitries configured to process the audio output signal and electrical output signal from the plurality of apparatus (Rajaraman figure 1, Asic 104, processor 106).

Allowable Subject Matter
Claims 45-46 are allowed.
 
Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. Applicant argues on pages 10-12 of Remarks that references Besling in view of Harrington does not teach “sensing arrangement positioned within the microphone arrangement”. Examiner respectfully disagrees. With the broadest reasonable interpretation, the casing and substrate of Besling (Besling figure 10, substrate 1005 of apparatus 1000) and Harrington (Harrington figure 1, substrate 108 and cover112) can be considered a microphone arrangement because it is a structure where a microphone is arranged on. Therefore, the pressure sensor of Besling (Besling figure 10), or condition sensor of Harrington (Harrington figure 1, condition sensor 106) are both considered to be in a microphone arrangement and teaches the claimed limitations. The arguments are not persuasive and the claims stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652